Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Examiner’s Note
Claim 8 is listed as Original, when it has been amended.  Claims should be labeled in accordance with 37 CFR § 1.121(c).
Drawings
The drawings filed 11/16/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “the delivery temperature is an injector nozzle outlet temperature, and the delivery pressure is an injector nozzle outlet pressure”.  The specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the treatment compound is compatible with an outer coating of a flow path component”.  It is not clear how a compound can be compatible with a coating and the specification does not elaborate on this point.  For purposes of examination this limitation is assumed to mean the treatment compound can adhere to the coating.  
Claim 5 recites “wherein the storage vessel is a pressure vessel holding a portion of the treatment compound as a vapor”.  Base claim 1 introduces this language.  It is unclear if this refers to the pressure vessel and vapor recited in claim 1 or if this introduces a new pressure vessel and vapor.  For purposes of examination this is assumed to refer to the elements recited in the base claim.  
Claim 6 recites “wherein the storage vessel is a pressure vessel holding a portion of the treatment compound in a liquid state […] a vaporizer operably coupled between the pressure vessel and the delivery module”.  Base claim 1 introduces this language.  It is unclear if this 
Claim 7 recites “wherein the storage vessel is a pressure vessel holding a portion of the treatment compound in a liquid state”.  Base claim 1 introduces this language.  It is unclear if this refers to the pressure vessel and liquid recited in claim 1 or if this introduces a new pressure vessel and liquid.  For purposes of examination this is assumed to refer to the elements recited in the base claim.  Further claim 1 recites two options, the second option is “wherein the storage vessel is a pressure vessel holding a portion of the treatment compound in a liquid state and is operably coupled to a vaporizer”.  It appears in claim 7 that Applicant is choosing the second option from claim 1, but does not recite a vaporizer.  It is unclear if claim 7 requires the vaporizer or not.  For purposes of examination this limitation is understood to refer to the second option recited in claim 1 and is interpreted as requiring the vaporizer of base claim 1.
Claims dependent thereon are rejected for the same reason.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Claim 7 depends from claim 1, which requires “wherein the storage vessel is a pressure vessel holding a portion of the treatment compound as a vapor or wherein the storage vessel is a pressure vessel holding a portion of the treatment compound in a liquid state and is operable coupled to a vaporizer”.  Claim 7 appears to narrow the claim to the second option as it recites “wherein the storage vessel is a pressure vessel holding a portion of the treatment compound in a liquid state”; however, there is no recitation of the vaporizer required for the second option.  Therefore, claim 7 fails to include all the limitations of the claim upon which it depends.  Claim 8 inherits the deficiency of base claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekanayake et al. (US 2015/0354403).
Regarding claim 1, Ekanayake discloses a vapor-based system (Figure 3) for treating one or more components (para 26) of a gas turbine engine (10), the system comprising: 
a treatment compound (flow through 128) having a delivery temperature (a compound inherently has a temperature) for a corresponding delivery pressure (the compound will inherently have a pressure which correlates to the temperature), wherein the delivery temperature is greater than an engine component surface temperature (para 37 describes the engine internal components as at or below 63 degrees Celsius and para 43 describes the flow through 128 having steam, which occurs at 100 degrees Celsius); 
a storage vessel containing the treatment compound (108), wherein the storage vessel is a pressure vessel (Figure 2 shows vessel 108 with valves 136 and 134 which can maintain the pressure within the vessel) holding a portion of the treatment compound as a vapor (para 35 describes the substance as steam) or wherein the storage vessel is a pressure vessel (Figure 2 shows vessel 108 with valves 136 and 134 which can maintain the pressure within the vessel) holding a portion of the treatment compound in a liquid state (para 35 describes an embodiment where the water 110 in 108, i.e. liquid water, can be vaporized in the boiler downstream of 108) and is operably coupled to a vaporizer (192 adjacent mixing chamber 120); and
a delivery module (128 and valving above 128 in figure 3) operably coupled to the storage vessel and to an engine access point (158), wherein the delivery module is operable to deliver the treatment compound at one or more locations of the gas turbine engine (figure 3 shows engine access points at multiple locations along the gas turbine) such that the treatment compound is a vapor (para 43 describes the treatment compound as a liquid gas mixture) when exposed to an engine air-path (arrows through gas turbine 10) so as to treat the engine component (figure 3).
Regarding claim 3, Ekanayake discloses wherein the treatment compound is compatible with an outer coating of a flow path component and is a protective compound (para 26 describes the treatment compound creating a protective film on the internal components of the gas turbine such as compressor blades and vanes.  As the treatment compound adheres to the outer surface of the internal component, this is understood to be compatible.).
Regarding claim 4, Ekanayake discloses wherein the storage vessel is a first storage vessel (108), the vapor-based system further comprising: 
a second storage vessel (116); 
wherein the treatment compound further comprises a first active ingredient (110) held in the first storage vessel and a second active ingredient (118) held in the second storage vessel; and 
wherein the delivery module further comprises a mixing chamber (120) operably coupled to the first storage vessel and the second storage vessel (figure 3).
Regarding claim 5, Ekanayake discloses wherein the storage vessel is a pressure vessel (108) holding a portion of the treatment compound as a vapor (Figure 2 shows vessel 108 with valves 136 and 134 which can maintain the pressure within the vessel), the vapor- based system further comprising: 
a pressure control mechanism (132) coupled to the pressure vessel and a temperature control mechanism coupled to the pressure vessel (192).
Regarding claim 6, Ekanayake discloses wherein the storage vessel is a pressure vessel (108) holding a portion of the treatment compound in a liquid state (para 35 describes an embodiment where the water 110 in 108, i.e. liquid water, can be vaporized in the boiler downstream of 108), the vapor-based system further comprising: 

a vaporizer (192 adjacent mixing chamber 120) operably coupled between the pressure vessel and the delivery module, the vaporizer comprising a second temperature control mechanism and a second pressure control mechanism (134).
Regarding claim 7, Ekanayake discloses wherein the storage vessel is a pressure vessel (108) holding a portion of the treatment compound in a liquid state (para 35 describes an embodiment where the water 110 in 108, i.e. liquid water, can be vaporized in the boiler downstream of 108) and the delivery module is a liquid delivery module (para 43 describes the treatment compound as a liquid gas mixture, so the delivery module delivers liquids), the vapor-based system further comprising: 
a pressure control mechanism (132) coupled to the pressure vessel and a temperature control mechanism coupled to the pressure vessel (120 receives other fluids from 124 or 126 thus adjusting the temperature); 
an engine air-path temperature (para 37 describes the engine internal components as at or below 63 degrees Celsius), the engine air-path temperature being less than the delivery temperature (para 37 describes the engine internal components as at or below 63 degrees Celsius and para 43 describes the flow through 128 having steam, which occurs at 100 degrees Celsius); and 
an engine air-path pressure (para 37 describes the engine as off-line, so the pressure is the ambient pressure), the engine air-path pressure being less than the delivery pressure (Because the 
Regarding claim 9, Ekanayake discloses further comprising: a discharge collector positioned to capture a vapor-based system waste fluid (paragraph 48 describes drains, when they are closed the waste fluid is captured by the closed drains, i.e. discharge collector).
Regarding claim 10, Ekanayake discloses wherein the delivery temperature is a compound deposition temperature, wherein the compound deposition temperature is the temperature at which a portion of the treatment compound changes phase and condenses on the engine component surface (para 26 describes the treatment compound forming a film on the internal components, i.e. the temperature is such that the compound may deposit or condense on the surface of the engine components).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ekanayake in view of Zhang et al. (US 9,239,013).
Regarding claim 2, Ekanayake discloses all the essential features of the claimed invention except wherein the delivery module further comprises: a hose; and a fuel system coupler operably coupling the delivery module to a fuel system, wherein the engine access point is a fuel injector nozzle.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ekanayake’s invention to include wherein the delivery module further comprises: a hose; and a fuel system coupler operably coupling the delivery module to a fuel system, wherein the engine access point is a fuel injector nozzle in order to reduce coking and increase reliability of the engine as suggested and taught by Zhang in col. 7, ll. 21-28.
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
On page 9, Applicant argues the Examiner’s interpretation of “compatible” in claim 3 as meaning the treatment compound can adhere to the coating is inappropriate and gives the plain meaning of incompatible and posits that “compatible” substances are substances that do not have adverse reactions.  The definition recited discusses the incompatibility of “combinations of substances, usually in concentrated form”.  While the treatment compound may be a liquid, and thus could be in a concentrated form, the outer coating of a flow path component is solid, and could not be described as “in a concentrated form”.  It is therefore unclear how this definition relates to the compatibility of a solid and a liquid or vapor treatment.  As described above, it is not clear what defines compatibility of the two elements.

Applicant argues on pages 9-10 that the amendments overcome the art of record.  Upon further consideration of the art, the Examiner disagrees as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741